SteeNHageN,
dissenting in part: I am in agreement with the decision as to each of the first three points upon the merits. But I can not find that the failure to file the returns on the fifteenth, as the statute required, was due to reasonable cause and not due to willful neglect. The statute expressly requires that the penalty shall be added except when it is shown that the failure to file was due to reasonable cause. The evidence shows that the return was not filed within the time required by law, but does not show the cause of the failure. I therefore see no escape from the 5 per centum addition to the tax.
Mellott and DisNEY agree with this dissent.